Citation Nr: 0711803	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-34 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial increased rating for coronary 
artery disease (CAD), evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for diabetes mellitus 
with diabetic retinopathy, currently evaluated as 60 percent 
disabling.  

3.  Entitlement to an increased rating for adjustment 
disorder (previously diagnosed as post-traumatic stress 
disorder), currently evaluated as 30 percent disabling.  

4.  Entitlement to service connection for erectile 
dysfunction (ED), secondary to service-connected diabetes 
mellitus.  

5.  Entitlement to a total rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the New York, New York, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted, in pertinent part, 
service connection for CAD, secondary to diabetes mellitus, 
and assigning a 30 percent rating, effective August 23, 2002.  
The veteran disagreed with the rating provided, and the 
current appeal ensued.  In that same rating action, increased 
ratings for diabetes with diabetic retinopathy, and post-
traumatic stress disorder (PTSD), service connection for ED, 
secondary to diabetes mellitus, and TDIU were denied.  

The issues of entitlement to service connection for ED, 
secondary to diabetes mellitus and entitlement to TDIU being 
remanded are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the entire appeals period, the veteran's CAD has 
been productive of more than one episode of congestive heart 
failure in the past year, or; workload of greater than 3 METS 
but not greater than 5 METS results in dyspnea, fatigue, 
angina, dizziness, or syncope; left ventricular function 
dysfunction with an ejection fraction has been 30 to 50 
percent ejection.  

2.  The veteran's diabetes mellitus with diabetic retinopathy 
is not productive of more than one daily injection of 
insulin, with evidence of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider; plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  

3.  The veteran's chronic adjustment disorder (previously 
diagnosed as PTSD) does not more nearly approximate 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  


CONCLUSIONS OF LAW

1.  The initial criteria for 60 percent, and no more, for CAD 
have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (2006).  

2.  The criteria for an evaluation in excess of 60 percent 
for diabetes mellitus with diabetic retinopathy, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§  4.1, 4.2, 4.7, and 4.120, Code 7913 (2006).  

3.  The criteria for an evaluation in excess of 30 percent 
for chronic adjustment disorder (previously diagnosed as 
PTSD), have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9440 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
includes notifying the veteran of the evidence VA will 
attempt to obtain and that which the veteran is responsible 
for submitting.  Proper notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that the VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim.  See 
38 C.F.R. § 3.159 (2006).  These notice requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability; a connection between the 
veteran's service and the disability; degree of disability; 
and the effective date of the disability.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  In this case, notice, submitted in 
April 2004, was not provided prior to the initial unfavorable 
decisions.  However, the veteran has not been prejudiced as 
proper notice eventually was given and he was given an 
opportunity to respond to such notice.  

In Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007), the Court held that when an original claim for service 
connection is granted and the veteran is appealing the 
initial disability rating, prejudice is not presumed when 
there is first-element notice error regarding the information 
and evidence necessary to warrant entitlement to a higher 
evaluation.  The burden is on the veteran to assert with 
specificity how the notification error was prejudicial or 
affected the essential fairness of the adjudication.  In the 
present case, the veteran has not asserted any reason why 
VA's failure to provide first-element notice with respect to 
his disagreement with the initial rating has prejudiced him.  
Additionally, the April 2004 letter informed the veteran of 
what the evidence must show in order to substantiate a claim 
for a higher rating.  He has submitted statements, and VA 
medical records, regarding his CAD.  Also, the veteran 
received a Statement of the Case dated August 2004, which 
outlined the legal criteria for an increased rating for CAD, 
and he had an opportunity to respond.  The Board finds that 
the notice error did not affect the essential fairness of the 
adjudication of this claim.  The veteran has not been 
prejudiced by the notice error as he has had the opportunity 
to effectively participate in the processing of this claim.  

Further, in the April 2004 letter, although the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his increased rating claims, he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disabilities 
on appeal.  As for the initial increased rating for CAD, the 
veteran's rating was increased by the Board, and the RO will 
be responsible for addressing any notice defect with respect 
to effective date elements when effectuating the award.  
Despite the inadequate notice provided to the veteran on this 
element for the other increased rating claims, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board concludes 
that since the preponderance of the evidence is not in favor 
of his increased rating claims on appeal, any question as to 
the appropriate effective date to be assigned is moot.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claims not already of record, or attempted 
to be located, or requested by VA.  There are no known 
additional records to obtain.  The veteran was scheduled for 
VA examinations.  A hearing was offered, and the veteran 
declined.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  



II.  Initial Increased Compensation-CAD

Service connection was established for CAD by rating decision 
of March 2003.  A 30 percent rating was assigned, effective 
from August 2002.  This evaluation has been in effect to this 
date.  This is an initial rating from the grant of service 
connection.  

Fenderson v. West, 12 Vet. App. 119 (1999), distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  The Court discussed that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The veteran's heart disability is rated under Diagnostic Code 
7005 for CAD.  

Diagnostic Code 7005 provides for a 10 percent rating when 
workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or continuous medication is required.  A 30 percent rating is 
provided for CAD when a workload of greater than 5 metabolic 
equivalents (METs) but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is in order when there is more than one episode of 
acute congestive heart failure in the past year, or; a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent schedular rating 
is warranted for documented CAD resulting in chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  

A MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for rating, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, a medical examiner's estimation of the level 
of activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note 2.

In this case, the veteran's 30 percent rating for CAD is 
increased to 60 percent, for the entire appeals period.  

In June 2002, the veteran was hospitalized at Ellis Hospital.  
He underwent an urgent aortic valve replacement.  Upon 
initial hospitalization, the veteran's left ventricular 
function was very severely depressed with an ejection 
fraction of 20 percent.  After surgery, the ejection fraction 
improved from 20 percent to 30 percent.  

In July 2002, the veteran was seen by VA.  It was noted that 
it was one month since his surgery at Ellis Hospital.  He had 
no syncope or dyspnea.  Several medications were ordered for 
him and he was scheduled for an outside follow-up later that 
month.  

In December 2002, the veteran underwent VA examination.  It 
was noted that the veteran had a myocardial infarction in 
June 2002.  He had a bypass and aortic valve replacement.  It 
was noted that he had an episode of congestive heart failure 
(CHF) in the past and he was provided medication for his CHF.  
His estimated METS was 6.  Physical examination revealed the 
veteran had normal sinus rhythm and his lungs were clear.  
The pertinent diagnoses were atherosclerotic heart disease, 
CAD, status post four vessel coronary artery bypass and 
aortic valve surgery and CHF.  

VA outpatient treatment records show that the veteran made a 
nursing telephone contact in June 2003.  He complained that 
he was having episodes of lightheadedness with heavy 
diaphoresis.  During a 45 minute episode, he complained that 
his heart felt as if it was coming out of his chest. He was 
instructed to go to the emergency room if the condition 
worsened.  In March 2004, the veteran was seen for shortness 
of breath with activity.  He noted he had not seen a 
cardiologist since November 2002, and was requesting a 
cardiac reevaluation for his artificial valve since he had 
progressive shortness of breath.  In April 2004, the veteran 
underwent a cardiology consultation after complaints of 
shortness of breath after climbing one flight of stairs.  He 
denied chest discomfort palpitations or symptoms of 
orthopnea.  He did related that he occasionally got 
lightheaded.  He was scheduled for additional cardiac follow 
up.  

The veteran underwent a VA examination in May 2004.  It was 
noted that the veteran underwent valve replacement and bypass 
surgery.  He received treatment for these conditions and he 
had no side effects.  The examiner indicated that the 
veteran's estimated METS were 10.  

The veteran was seen for a VA cardiology consultation in 
July 2004.  He complained of shortness of breath after 
walking one flight of stairs.  He had vague chest ache, 
occurring 1 to 2 times per month.  He denied palpitations, 
orthopnea, and dizziness.  It was noted that an 
echocardiogram completed in May 2004 revealed left 
ventricular was dilated with mid to moderate depressed left 
ventricular function.  He was scheduled for a cardiology 
follow-up in 3 to 4 months.  He was seen in the cardiology 
clinic again in March 2005, for a follow-up appointment.  He 
had a history of moderate left ventricular dysfunction and 
ejection fraction of estimated 30 percent.  He complained of 
palpitations with associated dizziness.  These episodes were 
noted to occur at rest sometimes and while he is standing or 
walking.  He was scheduled to return for follow-up in 4 to 6 
weeks.  He was seen in April 2005 for a follow-up after a 
Holter monitor. He stated that he felt well and denied any 
syncopal episodes.  It was noted that he had significant left 
ventricular dysfunction.

After a thorough review of the record, the medical evidence 
shows that the veteran's CAD is more appropriately rated at 
60 percent, and no more.  He had congestive heart failure in 
2002.  Although his workload of METS was estimated to be 
between 6 and 10, he had periods of syncope, dyspnea, and 
dizziness.  Of most import, are the findings of left 
ventricular dysfunction with an ejection fraction 
consistently between 30 and 35 percent.  

On one occasion, while hospitalized, in June 2002, the 
veteran had an ejection fraction of between 20 to 25 percent.  
However, on discharge from the hospital and thereafter, his 
ejection fraction has been 30 to 35 percent.  Chronic CHF, 
workload of 3 METS or less, have not been shown.  Therefore, 
an increased initial rating of 60 percent, and no more is 
warranted for the veteran's service-connected CAD for the 
appeals period.  


III.  Increased Rating

a.  diabetes mellitus

Service connection was established for diabetes mellitus with 
diabetic retinopathy associated with herbicide exposure by 
rating decision of July 2001.  A 60 percent rating was 
provided, effective from July 2001, effective the date of the 
law granting service connection for this disability.  By 
rating decision of July 2004, the effective date of the 
veteran's diabetes mellitus was changed to November 1992, the 
first date of the claim.  This was a change in the law 
pursuant to the Nehmer provisions.  This evaluation is in 
effect to this date.  

Under this section, a 20 percent evaluation is assigned for 
diabetes mellitus requiring insulin and a restricted diet, or 
an oral hypoglycemic agent and a restricted diet.  A 40 
percent evaluation is warranted for the requirement of 
insulin, a restricted diet, and regulation of activities.  A 
60 percent evaluation is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated. 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Complications of diabetes mellitus are 
to be evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation. 
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913. 38 C.F.R. § 
4.119, Note (1) (2006).

In this claim, an increase in rating for diabetes mellitus to 
a 100 percent rating, is not warranted.  

The veteran underwent a VA examination in October 2002.  It 
was noted that the veteran had diabetes for 25 years.  He had 
no acute acidosis, hypoglycemic reaction, or 
hospitalizations.  He had no numbness of the feet.  He was 
noted to see the diabetic care provider every three months.  
The veteran was noted to take insulin.  He had no loss of 
strength.  

VA outpatient treatment records from October 2004 to May 2005 
are associated with the claims folder.  In October 2004, it 
was noted that the veteran had poor control of his diabetes.  
He was noted to take his insulin only once per day, and 
refused to take any more often.  He was to return in two 
months per his request.  The examiner requested diabetes 
education on his return visit.  In December 2004, the 
examiner indicated that the veteran had suboptimal control of 
his diabetes.  Again, the veteran refused insulin more than 
once per day.  He believed he has improved glucose readings 
with the addition of new oral medication.  In March 2005, the 
veteran was taken to the emergency room after suffering a 
seizure-like episode and a glucose reading of 28.  In May 
2005, he was seen by VA with continued insulin intake of only 
once a day, blood glucose reading, once a day, and on 
occasion, a second reading near dinnertime.  The blood 
glucose reading was usually high.  It was noted that his 
seizure-like episode that occurred one month earlier was 
probably the result of injecting insulin into his blood 
vessel, especially with his normally high glucose readings.  

After a thorough review of the evidence, there is no medical 
evidence that shows that the veteran's rating should be 
increased for his diabetes mellitus.  He is on medication for 
his condition, takes insulin only once per day, his diet is 
to be monitored, and he is scheduled to see his diabetic care 
provider every three months.  Despite his poor and sometimes 
suboptimal control of his diabetes, requiring more than one 
daily injection of insulin, regulation of activities with 
episodes of ketoacidosis of hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
the diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, necessary for a total 
rating for diabetes mellitus, is not shown.  The veteran has 
had hypoglycemia only once, and that was thought to be the 
result of poor injection of his insulin.  There is no medical 
evidence of loss of weight or loss of strength.  The Board 
concludes, therefore, that the current 60 percent rating, 
assigned, fully contemplates the veteran's impairment as 
shown by the evidence.  Therefore, an increased rating for 
diabetes mellitus is not warranted.  


b.  adjustment disorder (previously diagnosed as PTSD)

Service connection was established for PTSD by rating 
decision of November 1995.  A 30 percent evaluation was 
assigned, effective from November 1994.  In his statement of 
the case of August 2004, the RO indicated that the veteran's 
nervous condition was now diagnosed as chronic adjustment 
disorder and remained at 30 percent disabling.  It was noted 
that VA examiners no longer diagnosed the veteran's with 
PTSD, but now diagnosed him with chronic adjustment disorder, 
secondary to physical problems.  Since some of his physical 
problems are service connected, it was conceded that the 
nervous condition was at least partially related to his 
service-connected disabilities.  This evaluation has been in 
effect to this date.  

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is to be 
evaluated as 30 percent disabling.  38 C.F.R. § 4.130, 
Diagnostic Code 9440.  

After scrutinizing the evidence -- which consists of 
October 2002 and May 2004 VA psychiatric examinations and a 
VA outpatient treatment report of May 2004--- it is the 
Board's conclusion that the veteran's symptoms remain most 
consistent with no more than the schedular criteria for a 30 
percent rating throughout the appeal period.  The evidence 
does not support a higher rating for chronic adjustment 
disorder.  

In this regard, the evidence shows the presence of an 
anxious, angry and depressed mood.  He states he has sleep 
disturbance.  He had no homicidal or suicidal ideation.  He 
had no formal thought disorder and no panic attacks.  He has 
no obsessions, compulsions, phobias or ritualistic behavior.  
During this period, he and his second wife of 16 years were 
still together.  He had two sons from his first marriage, and 
he stated that they had a positive relationship.  He had been 
seen for outpatient psychiatric treatment on only one 
occasion, in May 2004.  His long term memory was intact, but 
there was some slippage in his short term memory.  He was 
able to care for his personal needs and personal grooming.  
He was able to manage his funds.  He and his wife had some 
social contact, but they mostly led an isolated existence.  
His chronic adjustment disorder was mainly the result of 
concern over his physical disabilities.  

On this record, the Board considers the evidence to 
satisfactorily show occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks as to 
establish no more than a 30 percent schedular evaluation.  
The evidence does not show occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as stereotyped speech, panic attacks more than once a 
week, impairment of short and long term memory, impaired 
judgment or impaired abstract thinking.  As such, the Board 
does not consider the disability picture presented to warrant 
a rating higher than 30 percent.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 61-70 score indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A 51-60 score indicates moderate symptoms, e.g., flattened 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational or school 
functioning; e.g., having few friends or having conflicts 
with peers or co-workers.  A GAF score of 41 to 50 reflects a 
serious level of impairment, e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting or serious impairment 
in social, occupational or school functioning, e.g., no 
friends, unable to keep a job.  A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
e.g., speech is illogical at times, obscure or irrelevant, or 
major impairment in several areas such as work, school, 
family relations, judgment, thinking or mood, e.g., depressed 
man avoids friends, neglects family, and is unable to work.  
See 38 C.F.R. § 4.130.  

In this case, the veteran's GAF score was noted to be 55 
during an October 2002 VA psychiatric examination and 50 
during a May 2004 VA psychiatric examination.  The 50 to 55 
GAF score is reflective of mostly moderate symptomatology.  
This shows mostly moderate difficulties in these areas with 
few friends, and conflicts with peers and co- workers.  In 
this case, the veteran reports that he is socially isolated, 
except for a few social contacts, his wife, and sons.  This 
appears to be evident of symptomatology no more than moderate 
in degree, and in line with the 30 percent symptomatology, 
throughout the appeals period.  The percentage evaluation is 
to be based on all the evidence that bears on occupational 
and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  

In sum, the Board finds that an increased rating for PTSD in 
excess of 30 percent is not in order.  


ORDER

An initial rating of 60 percent and no more, for CAD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


An increased rating for diabetes mellitus with diabetic 
neuropathy is denied.  

An increased rating for PTSD is denied.  


REMAND

Additional development is necessary in this appeal.  

The veteran and his representative contend, in essence, that 
service connection is warranted for ED, secondary to the 
veteran's service-connected diabetes mellitus.  In an 
October 2002 VA examination, a diagnosis relating the 
veteran's ED, secondary to his service connected diabetes 
mellitus was made.  No opinion was given for this finding.  
Additionally, throughout the veteran's medical record, he has 
been diagnosed with Peyronie's disease, also associated with 
his ED.  It is not clear as to whether or not a service-
connected disorder is the cause of the veteran's ED, as none 
of the diagnosis of the veteran's ED gives a clear rationale 
as to the cause of his ED.  A medical opinion is necessary in 
this regard.  

The claim for a TDIU rating is inextricable intertwined the 
claim of service connection for ED.  The United States Court 
of Appeals for Veterans Claims (Court) has held that where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartmann v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The veteran should undergo a VA 
urology examination related to his ED.  
The claims folder must be reviewed prior 
to examination of the veteran and so 
noted.  All indicated studies should be 
performed.  The examiner, after fully 
evaluating the veteran, should provide 
opinions on the following: 1) whether it 
is at least as likely as not, that the 
veteran's ED is caused by his service-
connected diabetes mellitus, and if not, 
2) whether it is at least as likely as 
not that the veteran's ED is aggravated 
by the veteran's service-connected 
diabetes mellitus.  If aggravation is 
found, the examiner should identify the 
baseline level of severity of the 
veteran's ED, pointing to medical 
evidence before the onset of aggravation 
or the earliest medical evidence created 
at any time between the onset of 
aggravation and the current level of 
severity.  In addressing the aggravation 
question, the examiner should also 
identify any impairment which is due to 
the natural progression of the disease.  
A complete rationale for all opinions 
made should be provided.  This should 
include the relationship, if any, of 
Peyronie's disease and the veteran's ED.

3.  After the foregoing, the RO should 
review the veteran's claims of service 
connection for ED and for a TDIU rating.  
If the determination is adverse to the 
veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The issue 
of entitlement to TDIU is held in abeyance pending the 
resolution of the claim being remanded.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


